Citation Nr: 1535123	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, depressive disorder not otherwise specified, and psychoneurosis in remission.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran had active service from November 1963 to November 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


VACATE

A longitudinal review of the record reveals that the Veteran filed his claim for an increased rating for his service-connected psychiatric disability in October 2006.  In an April 2007 rating decision, the RO continued the previously assigned 30 percent evaluation for the Veteran's service-connected psychiatric disability.  The appellant perfected an appeal of that decision.  In a February 2014 rating decision, the RO assigned a 70 percent evaluation for the Veteran's service-connected psychiatric disability, effective from the date of his increased rating claim, October 6, 2006.  

In November 2014, the Board issued a decision which denied entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified, and psychoneurosis, in remission.  The Board denied also entitlement to an evaluation in excess of 10 percent for right testicle absence and left testicle shell fragment injury, as well as remanded the matters of entitlement to an evaluation in excess of 30 percent for status post laparotomy for lysis of adhesions due to intestinal obstruction, with residual gastroesophageal reflux disease and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for additional development.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, based on a Joint Motion for Partial Remand (Joint Motion) dated in June 2015, the Court issued an Order remanding a portion of the case for compliance with the Joint Motion. 

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2014).  Here, the Court remanded only the matter of entitlement to an evaluation in excess of 70 percent for PTSD, depressive disorder not otherwise specified, and psychoneurosis in remission, based on the Joint Motion's finding that the Board did not apply Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) to the facts in this case.  Therefore, the Joint Motion found that the Board, in its' November 2014 decision, did not present adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record.  Accordingly, in order to prevent prejudice to the Veteran, the portion of the November 2014 Board decision that denied entitlement to an evaluation in excess of 70 percent for PTSD, depressive disorder NOS, and psychoneurosis in remission must be vacated, and a new decision will be entered as if that portion of the November 2014 decision by the Board had never been issued.


REMAND

In the June 2015 Joint Motion, the parties recognized that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); 38 C.F.R. 3.321(b)(1) (2015).  In that case, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.

In light of the concerns expressed in the Joint Motion, coupled with the holding in Johnson and the collective impact of the Veteran's numerous service-connected disabilities, the Board finds that the RO must refer the Veteran's claim for an increased evaluation for his service-connected psychiatric disorder for consideration of a combined extraschedular rating.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); see also 38 C.F.R. § 3.321(b).

Furthermore, the Board finds that the matter of entitlement to an evaluation in excess of 70 percent for PTSD, depressive disorder NOS, and psychoneurosis in remission is inextricably intertwined with the increased rating and TDIU claims currently in remand status at the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Development ordered in the November 2014 Board remand concerning the matters of entitlement to an evaluation in excess of 30 percent for status post laparotomy for lysis of adhesions due to intestinal obstruction with residual gastroesophageal reflux disease and entitlement to TDIU could potentially be relevant in the application of Johnson to the current matter on appeal.  Id.

Accordingly, the case is remanded for the following actions:

1.  The RO must refer the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular consideration, to include the collective impact of the Veteran's numerous service-connected disabilities to determine whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the evidence of record since the February 2014 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

